Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141837(58)(59)                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 141837
  v                                                                 COA: 294840
                                                                    Ottawa CC: 09-033445-FH
  ANGEL MORENO, JR.,
             Defendant-Appellant.
  ______________________________________


         On order of the Chief Justice, motions by the Michigan Association for Justice for
  leave to file a brief amicus curiae and for extension of the time for filing are considered
  and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 24, 2011                     _________________________________________
                                                                               Clerk